Case 2:18-cv-00473-SPC-MRM Document 40 Filed 12/17/20 Page 1 of 8 PageID 297




                       UNITED STATES DISTRICT COURT
                        MIDDLE DISTRICT OF FLORIDA
                           FORT MYERS DIVISION

BILLY PACKER,

             Plaintiff,

v.                                                Case No.: 2:18-cv-473-FtM-38MRM

JACQUES LAMOUR,

              Defendant.
                                          /

                              OPINION AND ORDER1

       Before the Court are Plaintiff Billy Packer’s Motion for Summary

Judgment (Doc. 27) and Defendant Jacques Lamour’s Motion for Summary

Judgment (Doc. 38).

                                     Background

       Packer is a civil detainee at the Florida Civil Commitment Center

(FCCC). In March or April 2015, Packer complained of hearing loss. (Doc. 1-1

at 1; Doc. 38-2 at 2). Lamour, Medical Director at FCCC, scheduled Packer an

appointment at Arcadia Hearing Center. (Id.). On April 30, 2015, audiologist

Linda Foster performed an audiogram on Packer and diagnosed him with




1 Disclaimer: Documents hyperlinked to CM/ECF are subject to PACER fees. By using
hyperlinks, the Court does not endorse, recommend, approve, or guarantee any third parties
or the services or products they provide, nor does it have any agreements with them. The
Court is also not responsible for a hyperlink’s availability and functionality, and a failed
hyperlink does not affect this Order.
Case 2:18-cv-00473-SPC-MRM Document 40 Filed 12/17/20 Page 2 of 8 PageID 298




profound hearing loss in his left ear and moderate hearing loss in his right ear.

(Doc. 38-1 at 15).     Specifically, Foster determined Packer had 0% speech

discrimination in his left ear unaided and 64% speech discrimination in his

right ear unaided. (Id.). Packer scored 100% in both ears with aids. (Id.).

Foster recommended binaural hearing aids and took impressions of both ears.

(Id.).      During the appointment, Packer reported extreme difficulty

understanding voices clearly, which caused difficulty in group sessions and

misunderstandings and fights with guards. (Id.).

         Foster reported her findings and recommendation to Lamour, but in

Lamour’s opinion, “Packer did not require a hearing aid for the right ear

because his overall hearing was good considering he had 64% hearing in the

right ear and 100% hearing in the aided left ear.” (Doc. 38-2 at 3). Packer

received a left hearing aid on May 11, 2015. (Id.). During subsequent visits

with Foster, Packer questioned why he only had a left hearing aid and

complained his hearing was out of balance.          (Doc. 38-1 at 12-13).   In a

September 30, 2015 visit with Foster, Packer requested a right hearing aid and

a pocket talker. (Id. at 12). Lamour approved the pocket talker but not the

second aid. (Id. at 33).

         Packer requested a hearing aid for his right ear at least three times in

2016, and again on April 23, 2018. (Doc. 1-1 at 12, 15; Doc. 38-1 at 28-29).

These requests were not made directly to Lamour. Packer was given another




                                         2
Case 2:18-cv-00473-SPC-MRM Document 40 Filed 12/17/20 Page 3 of 8 PageID 299




audiogram on July 5, 2018, and the unnamed audiologist recommended

binaural hearing aids. (Id. at 9). Lamour felt the second audiogram confirmed

that Packer did not need a hearing aid for his right ear, but FCCC

administration decided to give Packer a second hearing aid. (Doc. 38-2 at 4).

      Packer constructively filed the Complaint on June 29, 2018—about a

week before his second audiogram. (Doc. 1). The Court liberally construes the

Complaint as alleging a deliberate indifference claim under the U.S.

Constitution and a state law claim for medical malpractice. Packer filed a

Motion for Summary Judgment, but he did not support it with any evidence.

(Doc. 27). He apparently believed the Court would accept his allegations as

true, as it did when deciding the defendants’ Motion to Dismiss. (Id. at 3).

      Lamour filed his Motion for Summary Judgment on November 16, 2020,

supported by Lamour’s affidavit and 57 pages of medical records. (Doc. 38).

The Court sent Packer a Summary Judgment Notice, warning him that any

response must be filed within 14 days of service of the motion and advising:

      (1) not responding to the motion will signify you do not oppose the
      motion; (2) all properly supported material facts submitted by the
      moving party will be considered admitted by you unless you file
      proper evidentiary materials like affidavits, depositions, and
      exhibits in opposition; and (3) you may not rely solely on
      allegations in the unverified pleadings (e.g., complaint and
      answer) to oppose the motion.




                                       3
Case 2:18-cv-00473-SPC-MRM Document 40 Filed 12/17/20 Page 4 of 8 PageID 300




(Doc. 39). Packer did not respond to Lamour’s motion. Since Packer did not

submit any summary judgment evidence, the Court carefully reviewed the

exhibits he attached to his Complaint.

                               Legal Standard

      Summary judgment is appropriate only when the Court is satisfied that

“there is no genuine issue as to any material fact” and the moving party is

entitled to judgment as a matter of law. FED. R. CIV. P. 56(c). The initial

burden falls on the movant, who must identify the portions of the record “which

it believes demonstrate the absence of a genuine issue of material fact.” Celotex

Corp. v. Catrett, 477 U.S. 317, 323 (1986). A genuine issue of material fact

exists if “the evidence is such that a reasonable jury could return a verdict for

the nonmoving party.” Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 248

(1986). To defeat summary judgment, the non-movant must “go beyond the

pleadings, and present affirmative evidence to show that a genuine issue of

material facts exists.” Porter v. Ray, 461 F.3d 1315, 1320 (11th Cir. 2006).

      In reviewing a motion for summary judgment, the Court views the

evidence and all reasonable inferences drawn from it in the light most

favorable to the non-movant. See Battle v. Bd. of Regents, 468 F.3d 755, 759

(11th Cir. 2006). But “[a] court need not permit a case to go to a jury…when

the inferences that are drawn from the evidence, and upon which the non-




                                         4
Case 2:18-cv-00473-SPC-MRM Document 40 Filed 12/17/20 Page 5 of 8 PageID 301




movant relies, are ‘implausible.’” Mize v. Jefferson City Bd. of Educ., 93 F.3d

739, 743 (11th Cir. 1996).

                                      Discussion

      Because the FCCC is not a prison and Packer is not a prisoner, Troville

v. Venz, 303 F.3d 1256, 1260 (11th Cir. 2002), his rights arise from the Due

Process Clause of the Fourteenth Amendment, not the Eighth Amendment.

Youngberg v. Romeo, 457 U.S. 307, 315-316 (1982). “To prevail on a claim of

deliberate indifference to serious medical need in violation of the Fourteenth

Amendment, a plaintiff must show: ‘(1) a serious medical need; (2) the

defendant['s] deliberate indifference to that need; and (3) causation between

that indifference and the plaintiff's injury.” Youmans v. Gagnon, 626 F.3d 557,

563 (11th Cir.2010) (quoting Mann v. Taser Int'l, Inc., 588 F.3d 1291, 1306–07

(11th Cir. 2009)); see also Dolihite v. Maughon By and Through Videon, 74 F.3d

1047, 1041 (11th Cir. 1996) (recognizing “relevant case law in the Eighth

Amendment context also serves to set forth the contours of the due process

rights of the civilly committed.”).

      Deliberate indifference has three components Packer must satisfy: “(1)

subjective knowledge of a risk of serious harm; (2) disregard of that risk; (3) by

conduct that is more than mere negligence.” Bingham v. Thomas, 654 F.3d

1171, 1176 (11th Cir. 2011) (internal quotation marks omitted). “Conduct that

is more than mere negligence includes: (1) grossly inadequate care; (2) a




                                          5
Case 2:18-cv-00473-SPC-MRM Document 40 Filed 12/17/20 Page 6 of 8 PageID 302




decision to take an easier but less efficacious course of treatment; and (3)

medical care that is so cursory as to amount to no treatment at all.” Id. An

official “who delays necessary treatment for non-medical reasons may exhibit

deliberate indifference.” Id. But a difference in medical opinion does not

constitute deliberate indifference. Hernandez v. Sec’y Fla. Dep’t of Corr., 611

F. App’x 582, 584 (11th Cir. 2015). Nor does the exercise of medical judgment

by a care provider. Id.

      Based on the evidence in the record, a reasonable jury could find that

Packer has a serious medical need. “The ability to hear is a basic human need

materially affecting daily activity and a substantial hearing impairment

plainly requires medical treatment by a physician.” Gilmore v. Hodges, 738

F.3d 266, 275 (11th Cir. 2013). “Substantial hearing loss that can be remedied

by a hearing aid can present an objectively serious medical need. Id. at 276;

but see Barcelona v. Sec’y, Fla. Dep’t of Corr, 657 F. App’x 896, 898-99 (11th

Cir. 2016) (The Eleventh Circuit “has not yet addressed whether a prisoner’s

loss of hearing in one ear, which leads a doctor to prescribe a hearing aid, is

insufficient to constitute a serious medical need where the prisoner retains

some level of hearing in his other ear.”).

      Having found a possible serious medical need, the Court must consider

whether any evidence suggests Lamour was deliberately indifferent to that

need. It is uncontroverted that at least one audiologist recommended Packer




                                        6
Case 2:18-cv-00473-SPC-MRM Document 40 Filed 12/17/20 Page 7 of 8 PageID 303




receive binaural hearing aids and that Lamour disagreed. Lamour found a

right hearing aid unnecessary because “Packer’s hearing loss in the right ear

was not substantial as he had more than 50% hearing in the unaided right ear”

and “his overall hearing would be good as the hearing aid in the left ear would

allow him to have 100% hearing in the left ear.” (Doc. 38-2 at 3).         This

undisputed evidence shows that Packer was denied a second hearing aid due

to a difference of opinion between his medical providers. “[A] simple difference

in medical opinion does not constitute deliberate indifference.” Ciccone v.

Sapp, 238 F. App’x 487, 489 (11th Cir. 2007) (internal quotation marks and

citation omitted). Thus, Packer has not raised a genuine issue of material fact

regarding deliberate indifference, and his Fourteenth Amendment claim fails.

      The Court declines to exercise supplemental jurisdiction over Packer’s

state law medical malpractice claim. See 28 U.S.C. § 1367(c)(3).

      Accordingly, it is now

      ORDERED:

      (1) Plaintiff Billy Packer’s Motion for Summary Judgment (Doc. 27) is

         DENIED.

      (2) Defendant Jacques Lamour’s Motion for Summary Judgment (Doc.

         38) is GRANTED.

      (3) Plaintiff’s Fourteenth Amendment claim is DISMISSED with

         prejudice.




                                       7
Case 2:18-cv-00473-SPC-MRM Document 40 Filed 12/17/20 Page 8 of 8 PageID 304




      (4) Plaintiff’s medical malpractice claim is DISMISSED without

         prejudice.

      (5) The Clerk shall enter judgment, terminate all motions and deadlines,

         and close the case.

      DONE and ORDERED in Fort Myers, Florida on December 17, 2020.




Copies: All Parties of Record




                                      8
